Citation Nr: 0527364	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  99-04 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include schizophrenia.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for a left ear 
disability.

5.  Entitlement to service connection for headaches.

6.  Entitlement to a higher amount of improved pension 
benefits on the basis of unreimbursed medical expenses for 
the period of January 1, 1997 to December 31, 1997.



REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to November 
1970.  He also reportedly served on active duty for training 
from August 1967 to December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
San Juan, Puerto Rico Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied all of the service 
connection claims currently on appeal.  The veteran 
subsequently perfected an appeal and the issue of improved 
pension benefits was later merged therein.  

In July 2004, the Board remanded the case for further 
development.

The issue of entitlement to a higher amount of improved 
pension benefits on the basis of unreimbursed medical 
expenses for the period of January 1, 1997 to December 31, 
1997 is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  There is no evidence of an acquired psychiatric 
disability during a period of active service, active duty for 
training or inactive duty for training; or of psychoses 
within one year following service; and the preponderance of 
the evidence is against a finding that the veteran's current 
psychiatric disability is related to his military service.

3.  There is no evidence of a right knee disability during a 
period of active service, active duty for training or 
inactive duty for training; or of arthritis within one year 
following service; and the preponderance of the evidence is 
against a finding that the veteran's current right knee 
disability is related to his military service.

4.  There is no evidence of a chronic low back disability 
during a period of active service, active duty for training, 
or inactive duty for training; or of arthritis within one 
year following service; and there is no evidence relating the 
veteran's current low back disability to service.

5.  Medical evidence fails to show a current left ear 
disability.

6.  Medical evidence fails to show a current diagnosis of 
headaches.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability, to include 
schizophrenia, was not incurred or aggravated in active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002); 38 
C.F.R. §§ 3.1, 3.6, 3.303, 3.307, 3.309 (2004).

2.  A right knee disability was not incurred in or aggravated 
by service, nor may arthritis be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.307, 
3.309 (2004).

3.  A chronic low back disability was not incurred in or 
aggravated by service, nor may arthritis be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 101(24), 106, 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.303, 
3.307, 3.309 (2004).

4.  A left ear disability was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 101(24), 106, 1110 (West 
2002); 38 C.F.R. §§ 3.1, 3.6, 3.303 (2004).

5.  Headaches were not incurred or aggravated in active 
service.  38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002); 38 
C.F.R. §§ 3.1, 3.6, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Board finds that the VCAA notice requirements with 
respect to the veteran's service connection claims have been 
satisfied by virtue of letters sent to him in December 2002 
and July 2004.  Since these letters essentially provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App.  103 
(2005).  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC) and the supplemental 
statements of the case (SSOCs), he was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.  He was also supplied 
with the complete text of 38 C.F.R. § 3.159(b)(1) in an April 
2003 SSOC, a January 2004 SSOC, and a June 2005 SSOC.  

Finally, with respect to element (4), the Board notes that 
the RO's December 2002 and July 2004 letters contained 
requests that the veteran send any information describing 
additional evidence pertaining to the claim or send the 
evidence, itself, to the VA.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
unfavorable AOJ decision that is the basis of this appeal was 
already decided and appealed prior to VCAA enactment.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  See 
Mayfield, supra.  Although notice was provided to the veteran 
after the first adjudication of the claim, the veteran has 
not been prejudiced thereby.  The content of such notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed in 
deciding this appeal.  

A disability award letter from the Social Security 
Administration (SSA) is associated with the claims folder, 
however the veteran's complete SSA folder is not of record.  
In its July 2004 remand, the Board requested all of the 
veteran's SSA records.  In the same month, the SSA National 
Records Center responded, indicating that after an exhaustive 
and comprehensive search, they were unable to find the 
veteran's social security folder.  Given such reply, the 
Board finds that additional efforts to obtain such records 
would be futile.  

The claims folder contains service medical records, treatment 
records from VA medical centers in Tampa and San Juan, lay 
statements, a SSA disability award letter, as well as private 
medical evidence from Dr. C. Vazquez, Dr. Feliciano, and 
Mental Health Clinic in Cayey, and the Centro Tomografico de 
Puerto Rico.  The veteran was afforded examinations for VA 
purposes in August 1996, September 1996, June 2000, and April 
2005. Accordingly, the Board finds that VA has satisfied its 
duty to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Legal Criteria

The Board has reviewed all evidence in the veteran's claims 
folder, which includes, but is not limited to, his 
contentions, VA medical evidence, private medical evidence, 
and available social security records.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show.  

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  

"Active military service" is defined, in part, as active duty 
and any period of active duty for training.  See 38 U.S.C.A. 
§ 101(24) (West 2002); see also Paulson v. Brown, 7 Vet. App. 
466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 
(1991).

Only "veterans" are entitled to VA compensation under 38 
C.F.R. §§ 1110 and 1131 (West 2002).  To establish status as 
"veteran" based on active duty for training, claimant must 
establish that she was disabled resulting from an injury 
incurred in or disease contracted during the line of duty 
during that period of active duty for training.  38 U.S.C.A. 
§§ 101(2), (24) (West 2002); 38 C.F.R. §§ 3.1(d), 3.6(a); 
Paulson, supra.

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). 

Psychoses or arthritis may be presumed to have been incurred 
during active military service if they become manifest to a 
degree of at least 10 percent within the first year following 
active service in the case of any veteran who served for 90 
day or more.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Service Connection Claims

Initially, the Board notes that the veteran does not claim 
nor does the record show that he incurred or aggravated a 
psychiatric disability, a right knee disability, chronic low 
back disability, a left ear disability, and/or chronic 
headaches during a period of active duty for training in 
1967.  

Psychiatric disability claim

The veteran has received various psychiatric diagnoses, to 
include major depression, paranoid disorder, schizophrenia, 
and most recently dysthymia.  Given a current psychiatric 
disability, the first element of his service connection claim 
has been satisfied.  However, service medical records are 
negative for any psychiatric treatment or diagnoses, and 
there is no evidence of psychoses with one year post-service.  
The first objective evidence showing a psychiatric disability 
is a private mental health record (Mental Health Center in 
Cayey) that noted a May 1994 psychiatric admission, which 
occurred more than two decades following the veteran's 
discharge from service.  

The Board must now determine whether there is evidence 
establishing a link between the veteran's psychiatric 
disability and service.  

The Board acknowledges a favorable September 1997 statement 
by Dr. Feliciano.  Such physician diagnosed the veteran with 
schizophrenia and stated that the veteran's "normal 
hardships associated to living a military life, may have 
probably provoked the beginning of all his actual emotional 
troubles."  

The record also contains an unfavorable opinion provided by 
an April 2005 VA examiner.  Such examiner concluded that the 
veteran's psychiatric disability was not causally related to 
his period of active service.  In arriving at his opinion, 
the examiner observed that the veteran had been discharged 
based on hardship, reportedly due to his father's illness, 
and also noted evidence showing mental problems stemming from 
the loss of a post-service job.  The examiner did not relate 
the veteran's psychiatric disability to service, noting that 
there was no evidence of in-service psychiatric treatment or 
diagnoses.  Ultimately, the examiner attributed the veteran's 
current psychiatric disability to the loss of a civilian job 
approximately 12 years following service.   

On review, the Board finds that the preponderance of the 
evidence is against a finding that any currently diagnosed 
acquired psychiatric disability is related to service.  The 
Board is inclined to give greater weight to the opinion of 
the April 2005 VA examiner.  First, in arriving at the 
conclusion that the veteran's psychiatric disability was not 
related to service, the VA examiner had the opportunity to 
review the entire claims folder, including the service 
medical records and the private opinion of Dr. Feliciano.  In 
contrast, there is no indication that Dr. Feliciano reviewed 
the claims folder or the service medical records, therefore 
his opinion is considered less-informed.  Second, Dr. 
Feliciano's statement that military life "may have probably 
provoked" the veteran's psychiatric disability suggests a 
possibility; such statement does not indicate a 50 % or 
greater probability that would counter the April 2005 
opinion.  While the veteran was discharged due to hardship, 
the Board reiterates that the service medical records are 
negative for any psychiatric treatment or diagnoses.  Dr. 
Felciano did not provide supporting rationale and failed to 
point to particular service medical evidence.  While the 
Board may not ignore a medical opinion, it is certainly free 
to discount the relevance of a physician's statement.  See 
Sanden v. Derwinski, 2 Vet. App. 97 (1992). 

The SSA deemed the veteran disabled beginning in August 1994.  
As discussed above, only partial SSA records were available 
and associated with the claims folder.  Nevertheless, the 
Board observes that evidence reviewed by the SSA in rendering 
a decision refer to the veteran's disability of the 
"nerves," in pertinent part.  Thus, even assuming that the 
veteran was deemed disabled by the SSA in 1994 on account of 
his psychiatric disability, the SSA's determination does not 
help the veteran's service connection claim since it is based 
on different standards and does not find that the veteran's 
psychiatric disability is related to service.  

Right Knee Claim

VA medical evidence confirms that the veteran currently has a 
right knee disability.  A January 2003 orthopedic 
consultation note shows an impression of chondromalacia of 
the right patella.

Service medical records show that in September 1969, the 
veteran fell and injured his right knee as he was getting out 
of a helicopter.  X-rays of the right knee taken at that time 
were negative.  Subsequent service medical records, to 
include a November 1970 separation examination, are negative 
for treatment or diagnoses pertinent to the right knee. 

There is no evidence of arthritis of the right knee within 
one year following the veteran's discharge from service.  The 
first evidence showing right knee problems is a September 
1996 VA examination report.  That report showed a diagnosis 
of degenerative joint disease of the right knee, but x-rays 
of the right knee, which would confirm the arthritis 
diagnosis, were apparently not taken at that time.  In 
December 1997, a private physician, Dr. Vazquez, diagnosed 
the veteran with arthritis of the right knee, in pertinent 
part, but similarly, there was no x-ray evidence confirming 
such diagnosis.  In 1998, however, early degenerative 
osteoarthritis of the right knee joint was shown on VA x-
rays.  Thus, arthritis was first demonstrated more than two 
decades after service and may not be presumed to have been 
incurred in service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).  

The Board also finds that the preponderance of the evidence 
is against a finding that the veteran's right knee disability 
is related to service.  The Board acknowledges a December 
1997 medical statement by Dr. Vazquez, in which he suggested 
a relationship between the veteran's right knee disability 
and military service.  

Also of record is an unfavorable June 2000 VA opinion.  The 
examiner opined that the current right knee disability is not 
related to service.  In arriving at the opinion that the 
veteran's right knee disability is not related to service, 
the examiner took into account that x-rays of right knee 
taken shortly after the in-service fall were negative and 
that the first objective evidence of arthritis was dated more 
than twenty years post-service.  

On review, the Board is inclined to give greater weight to 
the June 2000 VA opinion.  There is no indication that Dr. 
Vazquez reviewed the veteran's claims folder, including the 
service medical records, therefore his opinion is considered 
less informed.  In contrast, the June 2000 examiner carefully 
reviewed the claims folder, which includes Dr. Vazquez's 
statement.  

In sum, the preponderance of the evidence is against a 
finding that the veteran's right knee disability is related 
to service.  The objective evidence shows that the veteran's 
chronic right knee problems had their onset decades following 
his discharge from service.  As such, the veteran's service 
connection claim for a right knee disability must be denied.    

Low Back Claim

There is evidence showing that the veteran currently has a 
low back disability, namely disc disease and arthritis of the 
lumbar spine.  However, there is no competent evidence of a 
chronic low back disability at any time during service or of 
arthritis of the lumbar spine within the one-year period 
immediately following service.  The first evidence of 
arthritis of the lumbar spine was an August 1999 VA 
examination report, which is dated approximately 29 years 
following the veteran's discharge from service.  Finally, 
there is also no medical evidence relating the veteran's 
current low back disability to his period of service.  

In analyzing the veteran's back claim, the Board observes 
that during a September 1996 VA spine examination, the 
veteran reported being involved in a 1986 work-related 
accident in which he fell from a chair and sustained an 
injury to his back.  Examination in 1996 was negative for any 
back diagnoses or pathology.

The Board also notes that evidence reviewed by the SSA in 
rendering a decision also refers to the veteran's disability 
of the "back."  Even assuming that the veteran was deemed 
disabled by the SSA in 1994 on account of his back 
disability, the SSA's determination does not help the 
veteran's service connection claim, as it does not relate the 
veteran's back disability to service.  

In sum, there is no evidence of a chronic low back disability 
in service and no evidence linking such disability to 
service.  As the preponderance of the evidence is against the 
service connection claim for a low back disability, the 
reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002).

Left Ear Claim

The veteran asserts that he is entitled to service connection 
for a left ear disability.  On review, however, the objective 
evidence of record fails to show a current left ear 
disability.  In fact, in January 2003, the veteran's ears 
were evaluated at the VA and no left ear disability was noted 
and his left ear hearing was considered normal.  Without a 
currently diagnosed disability, service connection may not be 
granted.  See Brammer, supra.  

Even though the veteran did not satisfy the first element 
(current disability) of his service connection claim for a 
left ear disability, the Board acknowledges that the veteran 
was treated in-service, in July 1970, for acute and 
transitory cerumen buildup in the left ear.  The record 
suggests that the veteran's cerumen buildup in service 
resolved with treatment since subsequent service medical 
records, to include a November 1970 separation examination, 
are negative for treatment or diagnoses pertinent to the left 
ear.  

Since there is no evidence of a current left ear disability, 
the preponderance of the evidence is against the veteran's 
claim for service connection for such disability.  As such, 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim that 
would give rise to a reasonable doubt in favor of the 
veteran, the benefit-of-the-doubt rule is not applicable, and 
the appeal is denied.  See Gilbert, supra.  

Claim for Headaches

The veteran asserts that he is entitled to service connection 
for headaches.  On review, however, there is no objective 
evidence establishing that the veteran currently has 
headaches.  VA treatment records and private medical evidence 
fail to show a headache diagnosis.  As discussed above, 
without a currently diagnosed disability, service connection 
may not be granted.  See Brammer, supra.  

The Board acknowledges that in July 1970, the veteran 
received treatment for headaches at the same time he had a 
left ear complaint.  Nevertheless, the Board finds that such 
headaches were treated and resolved with treatment.  
Subsequent service medical records were negative for any 
diagnoses, complaints, or treatment pertinent to the head.

Since there is no competent evidence showing that the veteran 
has headaches, the preponderance of the evidence is against 
the service connection claim for such disability, and the 
claim must be denied.  

The Board acknowledges that the veteran has not been afforded 
a VA examination and medical opinion in connection with his 
service connection claims for a left ear disability and 
headaches.  Pursuant to the VCAA, a medical opinion should be 
obtained if the evidence shows the presence of a current 
disability, and indicates the disability may be associated 
with service.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c)(4) (2003); see Charles v. Principi, 16 Vet. App. 370 
(2002).  Thus, given the absence of a current left ear 
disability and headaches, medical opinions are not warranted.  

Although the veteran believes that he has been currently 
diagnosed with headaches and a left ear disability, and that 
his psychiatric, right knee, and low back disabilities are 
related to his period of active service, his opinions as to 
medical matters are without probative value because he, as a 
layperson, is not competent to establish a medical diagnosis 
or draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  


ORDER

Entitlement to service connection for an acquired psychiatric 
disability is denied.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a left ear disability 
is denied.

Entitlement to service connection for headaches is denied.


REMAND

As discussed above, the VCAA imposes obligations on VA in 
terms of its duty to notify and assist claimants.

Review of the claims folder reflects that the veteran has not 
been furnished proper VCAA notice with respect to his claim 
of entitlement to a higher amount of improved pension 
benefits on the basis of unreimbursed medical expenses 
currently on appeal.  VCAA letters dated in December 2002 and 
July 2004 refer to the veteran's service connection claims 
decided herein, but make no mention of what was needed to 
establish a higher amount of improved pension benefits.  
Thus, because the Board does not have the authority to send 
the veteran notice, a remand is required for corrective 
action.

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
the veteran's claim of entitlement to a 
higher amount of improved pension 
benefits on the basis of unreimbursed 
medical expenses for the period of 
January 1, 1997 to December 31, 1997.

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing; and,

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency. 

2.  Upon completion of the above 
requested development, the RO should 
readjudicate the issue of entitlement to 
higher improved pension benefits based on 
unreimbursed medical expenses for the 
period of January 1, 1997 to December 31, 
1997.  All applicable laws and 
regulations should be considered.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board.  No 
action is required of the veteran until he is notified by the 
RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


